Citation Nr: 0941159	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  05-19 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased compensable rating for 
hypertension from April 1, 2004 to November 2, 2006; and a 
rating in excess of 10 percent from November 3, 2006; to 
include; the propriety of the reduction of the evaluation of 
hypertension, from 10 percent disabling to noncompensable 
effective April 1, 2004.  

2.  Entitlement to service connection for a right ankle 
disability, described as instability.

3.  Entitlement to service connection for a left ankle 
disability, described as instability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to July 
2001.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Seattle, 
Washington.


REMAND

The Veteran contends that she has had bilateral ankle 
instability since service.  She has cited treatment by a 
private physician.  The RO has attempted to obtain records of 
her treatment but has been advised that there are no records 
for the dates set forth.  The threshold for the duty to 
provide an examination is rather low. McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  While there is no current medical 
evidence that the Veteran has either any current right or 
left ankle disability, she has reported that she has had 
recurrent symptoms of right and left ankle instability.  

The CAVC has stated that lay evidence may establish the 
presence of a condition during service, postservice 
continuity of symptomatology, and evidence of a nexus between 
the present disability and the postservice symptomatology.  
Barr, 21 Vet. App. at 307-09.  In this case, the Veteran's 
statements regarding continued ankle complaints indicate a 
continuity of symptomatology following her ankle sprains in 
service.  Accordingly, an examination is needed to determine 
if there is a nexus between her inservice complaints and any 
currently identified ankle disability.  

In addition, it should be noted that in a March 2002 rating 
decision entitlement to service connection for hypertension 
was granted and a 10 percent evaluation was assigned from 
July 14, 2001, the day after service separation.  The Veteran 
did not appeal this rating.

The RO accepted an informal claim from the Veteran dated July 
2003, in part, as a claim for an increased rating for 
hypertension (although not so clearly stated).  In January 
2004, the RO advised the Veteran that the 10 percent rating 
for hypertension was to be reduced to a noncompensable 
evaluation from April 1, 2004.  In November 2004, the Veteran 
indicated that she disagreed with this action.  The issue of 
an increased rating for hypertension was addressed in an 
April 2005 statement of the case.  

The Veteran perfected her appeal to the Board in June 2005.

Subsequently, in a September 2007 rating decision the RO 
increased the noncompensable rating for hypertension to 10 
percent from November 3, 2006.  In making its determination 
the RO stated that it considered its decision to be a 
complete grant of the benefits sought.  The record does not 
support this conclusion, in that the Veteran clearly 
perfected an appeal with regard to the evaluation assigned 
for her hypertension prior to the date of the increase.  
Moreover, she did not indicate that the 10 percent rating 
assigned satisfied her appeal.  Because the increase in the 
evaluation does not represent the maximum rating available 
for the condition, the Veteran's claim remains in appellate 
status. See AB v. Brown, 6 Vet. App. 35 (1993).

In addition as the reduction in the Veteran's rating for 
hypertension occurred during this appeal period, the 
propriety of the reduction must also be addressed.

The statement of the case addressing the claim for an 
increased rating for hypertension was issued in April 2005.  
Since that time, additional evidence has been received and as 
noted the rating was increased to 10 percent in a September 
2007 rating decision.  In light of the additional development 
which has been occurring on this issue, the RO must review 
the claims file and prepare a supplemental statement of the 
case to include the propriety of the reduction of the 
evaluation of hypertension, from 10 percent disabling to 
noncompensable effective April 1, 2004.  Thus, this claim 
must be remanded. See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
orthopedic examination to determine the 
nature and extent of any right or left 
ankle disability found to be present.  
The examiner should review the claims 
folder and address whether any currently 
found ankle disability is associated with 
the Veteran's complaints of ankle 
symptoms during service.  

2.  The RO should readjudicate the issue 
of entitlement to a increased rating for 
hypertension, to include the subissues of 
1) the propriety of the reduction in the 
evaluation of hypertension, from 10 
percent disabling to noncompensable 
effective April 1, 2004; and, 
2) entitlement to an increased 
compensable rating for hypertension from 
April 1, 2004 to November 2, 2006; and a 
rating in excess of 10 percent from 
November 3, 2006.  In this regard, the RO 
should obtain any indicated medical 
records for hypertension.  

3.  If the benefits sought on appeal are 
not granted to the Veteran's 
satisfaction, she and her representative 
must be furnished a supplemental 
statement of the case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


